Citation Nr: 1641421	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-11 032	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 7, 1991 decision of the Board of Veterans' Appeals (Board) that granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia.

(The issues of whether there was CUE in an August 1980 rating decision and entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia are addressed in a separate decision of the Board).


REPRESENTATION

Moving party represented by:  John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1978.  

This matter comes before the Board from a January 2013 motion for revision or reversal of a Board decision dated January 7, 1991, which granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2015).  The moving party is the Veteran via his attorney representative.

In a July 2013 decision, the Board denied the motion.  The Veteran appealed the Board's July 2013 decision to United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court, inter alia, set aside and remanded the July 2013 Board decision pertaining to CUE and the January 1991 Board decision.


FINDINGS OF FACT

1.  A January 7, 1991, Board decision granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia.

2.  The January 7, 1991, Board decision was based on correct pertinent facts, as known at the time, and the application of statutory and regulatory provisions, extant at the time, was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for revision or reversal of the January 7, 1991, Board decision that granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403.  See also Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 4; Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

The law that was in effect at the time of the Board's January 1991 decision provided that disability ratings were determined by the application of a schedule of ratings which was based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1990).  Separate diagnostic codes identified the various disabilities.  When there was a question as to which of two ratings were to be applied, the higher rating would be assigned if the disability picture more nearly approximated the criteria required for that rating.  Otherwise, the lower rating was to be assigned.  38 C.F.R. § 4.7 (1990).

Schizophrenia, chronic undifferentiated type, was rated under the General Rating Formula for Psychotic Reactions.  Under that formula, a 100 percent rating was warranted where the evidence showed active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce complete social and industrial inadaptability.  A 70 percent rating was warranted where the evidence showed lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1990).  Additionally, the assignment of a 100 percent schedular rating was warranted in cases in which a veteran was rated 70 percent disabled due to a psychiatric disorder, the psychiatric disorder was the only compensable disability, and the psychiatric disorder was found to preclude the veteran from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(c) (1990); Swan v. Derwinski, 1 Vet. App. 20 (1990).  Effective November 7, 1996, the provisions of 38 C.F.R. § 4.16(c) were removed from the rating schedule.  Nevertheless, as the Veteran's claim for an increased rating was filed before the regulatory change occurred, such provisions were applicable.

Analysis

The Veteran asserts that there was CUE in the January 7, 1991, decision of the Board that granted a 70 percent rating, but not higher, for schizophrenia.  They contend that such Board decision contained CUE because the Board failed to consider, or misapplied, the relevant laws, regulations, and case law precedent.  Specifically, they allege that the Board failed to apply 38 C.F.R. § 4.16(c) and that the outcome would have been manifestly different but for that error.

As detailed by the Court in the June 2015 Memorandum Decision, the Veteran's motion specifically includes an assertion that there was CUE because a January 1990 VA psychological consultation report includes the statement that the Veteran has "not been able to work."  The Board failed to mention the report in the July 2013 decision.

Based on a review of the record, the Board finds the Board correctly applied all of the relevant laws and regulations extant at the time of the January 7, 1991, decision.  The evidence of record at the time of such decision included a January 1990 VA Consultation Sheet in which the examiner noted that the Veteran's social and industrial impairment was moderate to moderately severe.  Within that record, it was noted that the Veteran "has not been able to work."  A December 1989 to February 1990 VA Medical Center (VAMC) hospitalization report indicated that the examiner expressed no opinion as to the Veteran's employability upon discharge.  It was noted in the report that the Veteran received Vocational Rehabilitation Therapy.  His prognosis was guarded, but he was noted to be moderately improved.  He was considered competent and could resume pre-hospitalization activities.

On April 20, 1990, the RO received a letter from the Veteran in which he stated that he was rated as 50 percent disabled but was unable to hold a job.  He requested "total disability compensation at [100] percent disabled" but indicated that he would subsequently perform volunteer work at a local VA facility.  In May 1990, the RO received a March 1990 to May 1990 VAMC hospitalization report.  No opinion was rendered about the Veteran's employability upon his discharge.  Mental status evaluation showed that his appearance and behavior were normal; his stream of speech was normal, spontaneous, and logical; there were no active delusions; he was not hearing voices; and he was oriented.  The physician determined that he was competent.

In November 1990, the RO received an August 1990 to October 1990 VAMC hospitalization report.  No opinion was rendered about the Veteran's employability. Mental status evaluation revealed that the Veteran presented with a fair appearance, a positive attitude, and he was cooperative, reasonable, and exhibited satisfactory behavior.  He denied suicidal or homicidal ideation and was properly oriented in all spheres.

According to the rating criteria then in effect, the Board determined, based on the evidence then of record, that the Veteran's service-connected schizophrenia was not manifested by active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  The Board instead concluded that the disability was manifested by lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1990).  That conclusion is supported by the evidence detailed above.  Specifically, the evidence indicated that there was improvement in the Veteran's symptoms when he was discharged from his periods of hospitalization; demonstrated that he had no active psychotic manifestations during the relevant time periods; and failed to show that he was unemployable as a result of his schizophrenia symptoms.  The Board notes that the Veteran was granted a temporary total rating during periods of hospitalization.  38 C.F.R. § 4.29 (1990).  The 70 percent rating at issue was assigned during the periods of time in which he was not hospitalized.

Notably, although the January 1991 Board decision did not specifically cite 38 C.F.R. § 4.16(c) or otherwise discuss consideration of a 100 percent rating under that provision, the Board, in denying a 100 percent schedular rating, also effectively denied a total rating under 38 C.F.R. § 4.16(c).  See, e.g., Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007) ("It is reasonable to say that an appellant who receives a disability rating less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling.").

The Board's conclusion to increase the Veteran's rating for schizophrenia from 50 percent to 70 percent, but not to 100 percent, does not amount to legal error and is a plausible interpretation of the relevant evidence of record at the time.  While other adjudicators may have weighed the evidence differently, a disagreement as to the weighing of the evidence does not constitute CUE.  The evidence of record did not mandate a different outcome such that reasonable minds cannot differ.

This analysis has the same outcome even with express and specific consideration of the January 1990 Consultation Sheet, mentioned above, with the statement that the Veteran has "not been able to work."  Regarding the January 1990 Consultation Sheet and the treatment provider's statement that the Veteran had "not been able to work," the Board notes that the same treatment provider at the same consultation characterized the Veteran's social and industrial impairment due to his psychiatric disability as "moderate to moderately severe."  Such assessment of the Veteran's psychiatric disability did not even rise to the level consistent with the criteria, at the time, for a 70 percent rating requiring severe impairment of social and industrial adaptability.  When taking into account the assessment made in that particular document after the doctor took the Veteran's history, a reasonable mind may have thought an increase should not have been warranted from 50 percent to 70 percent.  This type of analysis entails a weighing of evidence where there is no undebatable outcome, which is a requisite of finding CUE.

Moreover, the April 1990 letter from the Veteran shows his plans to volunteer for VA even though he stated he was unable to hold a job.  Such statement demonstrates that the Veteran considered himself able to adapt to a volunteer situation despite any assertions that he was unable to hold a job, and thus, his psychiatric disability did not result in total social inadaptability, or at least this is what a reasonable mind may have thought based on the evidence.  Therefore, even after considering evidence showing that the Veteran had not been able to work on one hand, and evidence of the January 1990 treatment provider's overall assessment of the of the Veteran's social and industrial functioning in addition to other evidence of record at the time on the other, there is an indication that reasonable minds could, at least, differ as to whether the Veteran's schizophrenia produced total social and industrial inadaptability at the time of the Board's January 1991 decision.  As stated above, while other adjudicators may have weighed the evidence differently, a disagreement as to the weighing of the evidence does not constitute CUE.

Furthermore, the Board, in the January 1991 decision, stated it reviewed all of the evidence of record and expressly referenced the January 1990 report.  Thus, it cannot be said that there was evidence before the Board that was not considered and that would have changed the outcome.

In sum, the Board's January 1991 decision was supported by the evidence then of record, and the Board's denial of a total rating under 38 C.F.R. § 4.132, Diagnostic Code 9204, or pursuant to 38 C.F.R. § 4.16(c), does not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the Board in reaching its decision in January 1991, including the evidence in the January 1990 report, the Board finds that such disagreement alone is also insufficient to constitute CUE.  Russell, 3 Vet. App. at 310; Fugo, 6 Vet. App. at 40.

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is no basis upon which to find CUE in the January 7, 1991, Board decision that granted a 70 percent rating, but not higher, for the service-connected schizophrenia.  Accordingly, the Board does not find that the January 7, 1991, Board decision should be revised or reversed on the grounds of CUE.  Because the moving party submitted specific allegations of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Thus, the Veteran's motion for revision of that decision must be denied.


ORDER

The motion to revise or reverse a January 7, 1991, Board decision that granted a 70 percent rating, and effectively denied a 100 percent rating for service-connected schizophrenia, is denied.




                       ____________________________________________
	RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



